RAIT FINANCIAL TRUST
2012 INCENTIVE AWARD PLAN
Share Award Grant Agreement

This is a Share Award dated as of May 23, 2016 (the “Date of Grant”) from RAIT
Financial Trust, a Maryland real estate investment trust (the “Company”), to
Scott L.N. Davidson (“Participant” and, together with the Company, the
“Parties”), under the terms of the RAIT Financial Trust 2012 Incentive Award
Plan (the “Plan”).

1. Defined Terms. Except as set forth below, all capitalized terms shall have
the respective meaning as set forth thereto in Section 1.02 of the Plan.

(a) “Disability” shall mean the inability of a Participant to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than twelve months, as provided in Code
section 409A(a)(2)(C) and Treas. Reg. § 1.409A-3(i)(4).

(b) “Share Award” means the One Hundred Sixty One Thousand Two Hundred Ninety
(161,290) Common Shares which are the subject of this Grant.

(c) “Restriction Period” means, with respect to each Common Share which is the
subject of this Grant, the period beginning on the Date of Grant and ending on
the applicable Vesting Date.

(d) “Vesting Date” means the date on which the Participant has a non-forfeitable
right to the Common Shares and related dividends subject to this Share Award
following the lapse of all restrictions set forth in Section 4.

2. Grant of Share Award. Subject to the terms and conditions set forth herein,
the Company hereby grants to Participant the Share Award and Participant hereby
acknowledges the restrictions on the Share Award. This Share Award is in
addition to Share Awards previously made to Participant. This Share Award is for
the specific purpose of providing appropriate incentives for the retention of
the Participant beyond the current term of his Employment Agreement (originally
executed January 24, 2014). The Share Award is subject to the terms and
conditions of the Plan now in effect and as they may be amended from time to
time in accordance with the Plan. The terms and conditions of the Plan are and
automatically shall be incorporated herein by reference and made a part hereof.

3. Restrictions on Share Award and Related Dividends. Subject to the terms and
conditions set forth in the Plan and herein and notwithstanding any other
agreement to which the Participant is a party, during the Restriction Period,
Participant shall not be permitted to sell, transfer, pledge, hypothecate,
assign or otherwise dispose of the Common Shares and related dividends subject
to this Share Award. The Company or its transfer agent, American Stock Transfer
& Trust Company, LLC or any successor thereto (“Transfer Agent”), shall maintain
a record of uncertificated Common Shares and related dividends subject to this
Share Award during the Restriction Period. Any attempted sale, transfer, pledge,
hypothecation, assignment or other disposition (each, a “Disposition”) of any
Common Shares and related dividends subject to this Share Award in violation of
this Share Award shall be void and of no effect, and the Company (or Transfer
Agent, as appropriate) shall have the right to disregard any such Disposition on
its books and records, to issue (or execute) “stop transfer” instructions and/or
take such other action as the Company deems necessary or advisable to enforce
the restrictions in this Share Award.

4. Vesting.

(a) General. Subject to Section 5, the restrictions set forth in Section 3 on
the Share Award shall lapse with respect to the following portion of Common
Shares and related dividends subject to the Share Award: (i) one quarter (1/4)
immediately on the Date of Grant, (ii) one quarter (1/4) on the first
anniversary of the Date of Grant; (iii) one quarter (1/4) on the second
anniversary of the Date of Grant; and (iv) one quarter (1/4) on the third
anniversary of the Date of Grant; provided, however, that all such restrictions
will also lapse if and when the Participant’s separation from service for “Good
Reason” described in Section 4(b) occurs. The date on which the restrictions
lapse for a particular portion of the Share Award and related dividends shall be
the Vesting Date for such portion. If the foregoing vesting schedule would
produce fractional Common Shares, the number of Common Shares that are vested
shall be rounded down to the nearest whole Restricted Unit; provided, however,
that on the final vesting date, the number of Common Shares vesting shall be
adjusted to the extent necessary so that 100% of the Share Award shall have
vested. On or before the thirtieth (30th) day following each Vesting Date, the
Company will direct the Transfer Agent to note that the restrictions on the
applicable Common Shares subject to this Share Award arising out of this Share
Award have lapsed.

(b) Good Reason. The above notwithstanding, Participant shall be deemed to have
separated from service for “Good Reason” and all unvested Common Shares under
this Share Award shall become fully vested in the event that (i) the Participant
and the Company cannot agree during the Negotiation Period (defined below) upon
the terms and conditions of a three-year extension of the Participant’s term of
employment by the Company which shall otherwise be on terms substantially
similar to those in the Employment Agreement, which agreement shall be evidenced
by entering into an amendment of the Employment Agreement, entering into a new
agreement of employment or services or by other mutually agreed upon method(s);
(ii) the Participant negotiates in good faith and with honest intent to reach
agreement on such terms and conditions during the Negotiation Period; and
(iii) the Participant does not elect to separate from employment and all other
services with the Company in the Negotiation Period and elects to separate from
employment and all other services with the Company within one month following
the Negotiation Period. The “Negotiation Period” shall be the period starting on
the Date of Grant through and including February 28, 2017 (or such later date as
is mutually agreed to by the Participant and the Company).

5. Forfeiture of Share Award(a) . If Participant’s employment or other service
relationship with the Company and all Subsidiaries terminates during the
Restriction Period for any reason other than death or Disability, Participant
shall forfeit any remaining unvested Common Shares and related dividends subject
to the Share Award as of the date of such termination of employment or other
service relationship. Upon a forfeiture of unvested Common Shares and related
dividends subject to the Share Award as provided in this Section 5, the Share
Award shall be deemed canceled and such Common Shares and dividends shall be
transferred to the Company. If Participant’s employment or other service
relationship with the Company and all Subsidiaries terminates during the
Restriction Period as a result of death or Disability, the restrictions on the
unvested Share Award shall lapse as of the date of such termination of
employment or other service relationship.

6. Lapse of Restrictions. Upon the lapse of the Restriction Period with respect
to the applicable Common Shares and related dividends subject to this Share
Award, the Participant’s ability to hold, sell, transfer, pledge, assign or
otherwise encumber the stock and dividends shall be unrestricted subject to the
tax withholding requirements set forth in Paragraph 10(c).

7. Dividends, Voting and Recapitalization.

(a) Dividends. Pursuant to Section 5.06 of the Plan, Participant shall be
entitled to dividends attributable to Common Shares subject to this Share Award
as follows:

(i) Dividends on Vested Common Shares. With respect to Common Shares subject to
this Share Award that have vested under Section 4, if any dividends are paid
with respect to the Common Shares, Participant shall have the right to receive
such dividends paid on such vested Common Shares in such amount and at such
times as received by all other shareholders of the Company.

(ii) Dividends on Unvested Common Shares. With respect to Common Shares subject
to this Share Award that have not vested under Section 4, if any dividends are
paid with respect to the Common Shares, the Participant shall receive a credit
to the Participant’s Share Award dividend account equal to the value of the cash
dividends that would have been distributed if the unvested Common Shares at the
time of the payment date of the relevant cash dividend were vested Common
Shares. Within thirty (30) days following the Vesting Date of any unvested
Common Shares, a cash payment will be paid to the Participant by the Company
equal to the value of the aggregate amount of cash credited to the Participant’s
Share Award dividend account for the corresponding unvested Common Shares that
vested as of the Vesting Date. No interest shall accrue with respect to any cash
amounts credited to the Participant’s Share Award dividend account. If any
unvested Common Shares are forfeited for any reason prior to the Vesting Date,
the aggregate amount credited to the Participant’s Share Award dividend account
with respect to such unvested Common Shares shall terminate and the Participant
shall not have any rights with respect to any such amounts.

(b) Voting. Participant shall have the right to vote all Common Shares under
this Share Award regardless of vested status while such Common Shares remain
outstanding and the Participant otherwise retains such voting rights.

(c) Recapitalization. In the event of any changes in the capital stock of the
Company by reason of any stock dividends, split-ups or combinations of shares,
reclassifications, mergers, consolidations, reorganizations or liquidations
while any Common Shares comprising the Share Award shall be subject to
restrictions on transfer and forfeiture hereunder, any and all new, substituted
or additional securities to which Participant is entitled shall be subject
immediately to the terms, conditions and restrictions of this Award.

8. Notices. Any notice to the Company relating to this Share Award shall be
addressed to the Company in care of the Chief Financial Officer of the Company
at the principal office of the Company, and any notice to the Participant shall
be addressed to such Participant at the current address shown on the payroll
records of the Company, or to such other address as the Participant may
designate to the Company in writing. Any notice shall be delivered by hand, sent
by telecopy or enclosed in a properly sealed envelope addressed as stated above,
registered and deposited, postage prepaid, in a post office regularly maintained
by the United States Postal Service.

9. Applicable Laws. The Company may from time to time impose any conditions on
the Share Award as it deems necessary or advisable to ensure that the Award
satisfies the conditions of applicable laws.

10. Tax Matters.

(a) The Common Shares and related dividends subject to this Share Award are
intended to constitute property that is subject to a substantial risk of
forfeiture during the Restriction Period, and subject to federal income tax in
accordance with Section 83 of the Code. Section 83 of the Code generally
provides that Participant will recognize compensation income with respect to
each installment of the Share Award on such installment’s Vesting Date in an
amount equal to the then fair market value of the shares for which restrictions
have lapsed. Alternatively, Participant may elect, pursuant to Section 83(b) of
the Code, to recognize compensation income for all or any part of the Share
Award at the Date of Grant in an amount equal to the fair market value of the
Share Award subject to the election on the Date of Grant. Such election must be
made within 30 days of the Date of Grant and Participant shall immediately
notify the Company if such an election is made. Participant should consult his
or her tax advisors to determine whether a Section 83(b) election is
appropriate. If Participant (after consulting with his or her tax advisors)
decides to file an 83(b) election, then instructions and an election form are
attached hereto as Appendix A.

(b) The grant of this Share Award is intended to be exempt from the requirements
of Section 409A of the Code, and, to the extent that further guidance is issued
under Section 409A of the Code after the date of this Award, the Company may
make any changes to this Award as are necessary to bring this award into
compliance with the applicable exemptions under Section 409A of the Code and the
Treasury regulations issued thereunder.

(c) The Participant shall be required to pay to the Company, or make other
arrangements satisfactory to the Company to provide for the payment of, any
federal, state, local or other taxes that the Company is required to withhold
with respect to the grant, vesting or payment of the Common Shares and related
dividends subject to this Share Award. The Participant may elect to satisfy any
tax withholding obligation of the Company with respect to the Common Shares and
related dividends subject to this Share Award by having Common Shares and
related dividends subject to this Share Award withheld up to an amount that does
not exceed the minimum applicable withholding tax rate for federal (including
FICA), state, local and other tax liabilities.

11. Share Award Not to Affect Employment. The Share Award granted hereunder
shall not confer upon Participant any right to continue in the employment or
other service relationship of the Company or any Subsidiary or affiliate of the
Company.

12. Restrictions on Issuance or Transfer of Common Shares.

(a) The obligation of the Company to issue, or remove the restrictions on,
Common Shares shall be subject to the condition that if at any time the
Committee shall determine in its discretion that the listing, registration or
qualification of the Common Shares upon any securities exchange or under any
state or federal law, or the consent or approval of any governmental regulatory
body is necessary or desirable as a condition of, or in connection with, such
issuance or removal, the Common Shares may not be issued or such restrictions
removed in whole or in part unless such listing, registration, qualification,
consent or approval shall have been effected or obtained free of any conditions
not acceptable to the Committee. The issuance of Common Shares and the payment
of cash to the Participant pursuant to this Agreement are subject to any
applicable taxes and other laws or regulations of the United States or of any
state having jurisdiction thereof.

(b) The Participant agrees to be bound by the Company’s policies regarding the
transfer of the Common Shares subject to this Share Award and understands that
there may be certain times during the year in which the Participant will be
prohibited from selling, transferring, pledging, donating, assigning,
mortgaging, or encumbering Common Shares.

13. Miscellaneous.

(a) Binding Effect. Subject to the limitations set forth herein, this Award
shall inure to the benefit of and be binding upon the Parties hereto and their
respective heirs, legal representatives, successors and assigns.

(b) Entire Agreement; Amendments. This Award and the Plan constitute the entire
agreement between the parties with respect to the Award and cannot be changed or
terminated orally. No modification or waiver of any of the provisions hereof
shall be effective unless in writing and signed by the party against whom it is
sought to be enforced.

(c) Counterparts. This Award may be executed in one or more counterparts, both
of which taken together shall constitute one and the same agreement.

(d) Governing Law. This Award shall be governed and construed and the legal
relationships of the parties determined in accordance with the internal laws of
the State of Maryland.

(e) Severability. In the event that any provision in this Award shall be held
invalid or unenforceable, such provision shall be severable from, and such
invalidity or unenforceability shall not be construed to have any effect on, the
remaining provisions of this Award.

(f) Section Headings. The captions and section headings of this Award are for
convenience of reference only and shall not be deemed to alter or affect any
provision hereof.

RAIT FINANCIAL TRUST

      By:  
/s/ James J. Sebra
   
 
   
Name: James J. Sebra
Title: Chief Financial Officer and Treasurer

1

ACKNOWLEDGMENT

The Participant acknowledges receipt of the Share Award, a copy of which is
attached hereto; represents that he or she has read and is familiar with the
terms and provisions thereof; hereby accepts this Share Award subject to all of
the terms and provisions thereof. The Participant hereby agrees to accept as
binding, conclusive and final all decisions or interpretations of the Committee
upon any questions arising hereunder.

          Date:   May 23, 2016  
/s/ Scott L.N. Davidson
       
 
       
Signature of Participant
Scott L.N. Davidson
       
 
       
Name of Participant

SECTION 83(b) ELECTIONS

INSTRUCTIONS REGARDING SECTION 83(b) ELECTIONS:



1.   An 83(b) Election is Irrevocable.



2.   If you choose to make an 83(b) Election, an 83(b) Election Form must be
filed with the Internal Revenue Service within 30 days after the date the Share
Award is made to you. No exceptions to this rule are made.



3.   You must provide a copy of the 83(b) Election Form to the General Counsel
or other designated officer of the Company. This copy should be provided to the
Company at the same time that you file your 83(b) Election Form with the
Internal Revenue Service.



4.   In addition to making the filing under Item 2 above, you must attach a copy
of your 83(b) Election Form to your tax return for the taxable year in which you
received the restricted stock.



5.   If you make an 83(b) Election and later forfeit the Common Shares, you will
not be entitled to a deduction with respect to the gross income you recognized
under the 83(b) Election.

You are urged to consult your personal tax advisor before making an 83(b)
Election to discuss the consequences thereof and consider whether such an
election is advisable under the circumstances (and to complete the election
form).

SECTION 83(b) ELECTION FORM

Election Pursuant to Section 83(b) of the Internal Revenue Code
to Include Property in Gross Income in Year of Transfer

The undersigned hereby makes an election pursuant to Section 83(b) of the
Internal Revenue Code with respect to the Share Award described below and
supplies the following information in accordance with the regulations
promulgated thereunder:

1. The name, address, and taxpayer identification number of the undersigned are:

      

      

      

      -      -      

2. Description of the Share Award with respect to which the election is being
made: the One Hundred Sixty One Thousand Two Hundred Ninety (161,290) Common
Shares of Beneficial Interest, par value of $0.03 of RAIT Financial Trust awards
pursuant to the attached Share Award and the RAIT Financial Trust 2012 Incentive
Award Plan.

3. Date on which the Share Award is made: May 23, 2016.

4. The taxable year of the taxpayer is 2016.

5. Nature of restrictions to which the Share Award is subject: The Share Award
consists of Common Shares subject to potential forfeiture for (i) failure to
remain employed by the Company during the Restriction Period; or (ii) failure to
comply with the restrictions and conditions of the Share Award and the Plan.

6. The fair market value of a Common Share on the Date of Grant (determined
without regard to any restrictions other than restrictions which by their terms
will never lapse) of the property with respect to which this election is being
made is: $3.10, the NYSE per Common Share closing price on the Date of Grant.
The cumulative fair market value of Common Shares subject to this Grant Award is
$499,999.00 (2. multiplied by 6.).

7. The taxpayer did not pay any amount for these shares.

8. A copy of this statement was furnished to RAIT Financial Trust, for whom
taxpayer rendered the services underlying the transfer of such property.

     
Date:       
       
Name:

2